12/28/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: PR 07-0011


                                         PR 07-0011
                                                                              FILED
                                                                               DEC 2 8 2021
                                                                             Bowierl Greenvvooct
                                                                           Clerk of Supreme Court
                                                                              State of tVlontarta
 IN THE MATTER OF CALLING A RETIRED
                                                                       ORDER
 DISTRICT JUDGE TO ACTIVE SERVICE




       The Honorable Christopher D. Abbott, Judge of the District Court for the First
Judicial District of the State of Montana, has requested the assistance of retired District
Judge Holly Brown to assume jurisdiction of Lewis and Clark County Cause No.
XDDV-2012-140, National Indemnity Company v. State.
       Judge Brown has retired under the provisions of the Montana Judges' Retirement
System and, being subject to call for duty pursuant to § 19-5-103(a) and (b), MCA, has
advised that she is agreeable to assisting the First Judicial District Court with the
above-listed matter.
       IT IS HEREBY ORDERED:
       1. The Honorable Holly Brown, retired District Judge, is hereby called to active
service in the District Court of the First Judicial District of the State of Montana, to assume
judicial authority of Lewis and Clark County Cause No. XDDV-2012-140, National
Indemnity Company v. State, and is hereby authorized to proceed with any and all necessary
hearings, opinions, and orders, including final resolution of said matter.
       2. For all active service, Judge Brown shall be paid the salary compensation to which
she is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be reimbursed.
       3. A copy of this Order shall be filed with the Clerk of Court of the First Judicial
District, Lewis and Clark County, with the request that this Order be sent to all counsel of
record in the above-listed matter.
      4. A copy of this Order shall also be furnished to the Honorable Christopher D.
Abbott, the Honorable Holly Brown, and to Cathy Pennie, Office of the Supreme Court
Administrator.
      This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof.1.4_,
      DATED this E        day of December, 2021.



                                                             Chief Justice




                                           2